EXHIBIT 10(xiv)

 

THE BOEING COMPANY

 

SHAREVALUE PROGRAM

 

(As amended through April 5, 2002)

 

-1-



--------------------------------------------------------------------------------

Article I. The Boeing Company ShareValue Program

 

1.  

Purpose

 

1.1  

The purpose of this Program is to provide an opportunity for Employees of the
Company and of Participating Subsidiaries to share in the profits of the Company
by benefiting from increases in shareholder value over a multiple-year period,
to reinforce the focus of Employees on shareholder value, and to encourage
Employees to view their actions and responsibilities as those of “owners” of the
Company.

 

2.  

Definitions

 

As used in the Program, the following words and phrases have the meanings
indicated:

 

2.1  

“Active Payroll” means the status of an Employee who is not on layoff and has
not otherwise terminated employment with the Company or Participating Subsidiary
and, unless otherwise required by law, shall not include the time during which
an Employee is on an approved leave of absence after the end of the third full
calendar month of such leave. This Section is effective July 1, 1998.

 

2.2  

“Board of Directors” means the Board of Directors of the Company.

 

2.3  

“Boeing Common Stock” means the Company’s common stock, par value $5 per share.

 

2.4  

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.5  

“Committee” means a committee of directors or officers of the Company charged by
the Board of Directors to administer the Plan as set forth in Section 4.1 and
Section 4.3 of the Plan.

 

2.6  

“Company” means The Boeing Company.

 

2.7  

“Designated Beneficiary” means a beneficiary, designated by a Participant
pursuant to Section 6.3 of the Plan, who is to receive benefits under the Plan
upon the Participant’s death.

 

2.8  

“Effective Date” means July 1, 1996.

 

2.9  

“Eligible Employee” has the meaning specified in Section 1 of the Plan.

 

-2-



--------------------------------------------------------------------------------

2.10  

“Employee” means any person on the Active Payroll of the Company or a
Participating Subsidiary and paid through the Company’s or Participating
Subsidiary’s Payroll Department. “Employee” does not include any person who, in
the sole judgement of he Committee, is deemed either contract labor or hired on
a temporary basis.

 

2.11  

“Executive Payroll” means the payroll identified by the Company or a
Participating Subsidiary as its executive payroll.

 

2.12  

“Final Investment Value” has the meaning specified in Section 3.2.2 of the Plan.

 

2.13  

“Fair Market Value” means the mean of the high and low pershare trading prices
for the Boeing Common Stock as reported by the New York Stock Exchange for the
New York Stock Exchange trading for a single trading day.

 

2.14  

“Fund” means the account established in the Trust Fund for each Investment
Period. Each Fund shall be numbered to correspond with the Investment Period to
which it relates.

 

2.15  

“Initial Investment” has the meaning specified in Section 2.1 of the Plan.

 

2.16  

“Insolvent” or “Insolvency” means (a) inability to pay debts as they become due
or (b) being subject to a pending proceeding as a debtor under the provisions of
Title 11 of the United States Code (the Bankruptcy Code).

 

2.17  

“Investment Period” means a period of four years commencing on July 1 of the
first year of the four-year period and ending on June 30 of the fourth year of
the same four-year period; provided that two Investment Periods shall commence
on July 1, 1996, one of such Investment Periods being a two-year Investment
Period terminating on June 30, 1998 (“Investment Period 1”) and the other a
four-year Investment Period terminating on June 30, 2000, (“Investment Period
2”). New four-year Investment Periods shall commence on July 1, 1998, and on
every second July 1 thereafter up to and including July 1, 2006. A new
Investment Period shall not commence on July 1, 2008, however, unless prior to
that date the Plan and the Trust Agreement have been amended, in accordance with
their terms, to extend the term of the Plan and the Trust Agreement.

 

2.18  

“Participant” means an Eligible Employee who is on the Active Payroll any month
during an Investment Period.

 

-3-



--------------------------------------------------------------------------------

2.19  

“Participant Distribution” means the portion of the ShareValue Distribution for
an Investment Period that is awarded to a Participant with respect to that
Investment Period.

 

2.20  

“Participating Subsidiary” means (a) a company that is included with the Company
in a “controlled group of corporations” as determined under Section 1563 of the
Code without regard to subsections (a)(4) and (e)(3)(C) thereof or (b) any other
trade or business, whether or not incorporated, that, based on principles
similar to those defining a “controlled group of corporations” for purposes of
clause (a) hereof, is under common control with the Company; provided that such
company, trade or business has adopted the Plan pursuant to its terms and the
Committee, in its sole discretion, approves such participation.

 

2.21  

“Plan” means The Boeing Company ShareValue Plan, including all amendments
thereto, which is included as Article II of the Program.

 

2.22  

“Program” means The Boeing Company ShareValue Program, including the Plan and
the Trust, and including all amendments thereto.

 

2.23  

“ShareValue Distribution” means the aggregate amount to be distributed to all
Participants at the conclusion of an Investment Period.

 

2.24  

“Stock Purchase and Restriction Agreement” means the Stock Purchase and
Restriction Agreement dated as of the date hereof between the Company and the
Trustee.

 

2.25  

““Threshold Amount” has the meaning specified in Section 3.2.1 of the Plan.

 

2.26  

“Trust” means The Boeing Company ShareValue Trust established by the Trust
Agreement.

 

2.27  

“Trust Agreement” means The Boeing Company ShareValue Trust Agreement executed
between the Company and the Trustee named therein, effective as of July 1, 1996,
including all amendments thereto, which is included as Article III of the
Program.

 

2.28  

“Trust Fund” means the trust fund held by the Trustee consisting of all
contributions received by the Trustee together with all proceeds of any
investments and reinvestments thereof, the earnings and income thereon, and
proceeds of sales of Boeing Common Stock awaiting distribution, less
disbursements from the Trust Fund, expenses charged to the Trust Fund, and any
contributions received by the Trustee that are designated by the Company to be
set aside in a special account until future direction is provided as to the use
of such contributions and the earnings and income thereon.

 

-4-



--------------------------------------------------------------------------------

2.29  

“Trust Termination Date” means the date on which the Trust is terminated.

 

2.30  

“Trustee” means Wachovia Bank of North Carolina, N.A. (not in its corporate
capacity but as trustee of the Trust), or any successor trustee.

 

2.31  

“Year” means the period beginning on the Effective Date and ending on June 30,
1997, and each 12-month period thereafter beginning on July 1 and ending on June
30.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II. THE BOEING COMPANY SHAREVALUE PLAN

 

1.  

Eligibility and Participation

 

1.1 An Employee shall be an Eligible Employee for purposes of the Plan during

 

  1.1.1  

the period or periods that he or she is not within a group of Employees covered
by a collective bargaining agreement between the Company or a Participating
Subsidiary and a collective bargaining representative certified under the
Labor-Management Relations Act, in the negotiation of which agreement employee
benefits were the subject of good-faith bargaining, or

 

  1.1.2  

the period or periods that he or she is within such a collective bargaining unit
to the extent that such period or periods are included within the time for which
the Plan is effective as to such unit, in accordance with the terms of the
collective bargaining agreement between the Company or a Participating
Subsidiary and the collective bargaining representative certified under such
act.

 

1.2  

An Employee of a Participating Subsidiary who is not a resident of the United
States and who receives no earned income from such Participating Subsidiary for
services performed within the United States shall not be an Eligible Employee
unless the Plan has been made applicable to such Employee by the Participating
Subsidiary.

 

1.3  

An Employee of a Participating Subsidiary who is a citizen of the United States
and who (a) at the time of his or her employment by the Participating Subsidiary
was a bona fide resident of a country other than the United States or (b) is
hired directly by an operation of such Participating Subsidiary to perform
services outside the United States shall not be an Eligible Employee, unless the
Plan has been made applicable to such Employee by the Participating Subsidiary.

 

1.4  

A person who is included on the Executive Payroll, or who is a participant in an
executive bonus or compensation plan of the Company or a Participating
Subsidiary, shall not be an Eligible Employee for any period of time during
which such person is so included or so participates.

 

1.5  

An Eligible Employee shall be a Participant in any Investment Period during
which such Eligible Employee is on the Active Payroll and receives at least one
hour of pay from the Company or a Participating Subsidiary. A Participant shall
be entitled to a Participant Distribution for an Investment Period as described
in Section 3.2.4

 

-6-



--------------------------------------------------------------------------------

 

of the Plan, notwithstanding his or her death, retirement, disability or
termination of employment during the Investment Period.

 

1.6  

A person who is an Eligible Employee with respect to one Investment Period does
not, for that reason, become an Eligible Employee with respect to any other
Investment Period.

 

2.  

Contributions and Dividends

 

2.1  

Contributions for Initial Investment Periods. On the Effective Date or within 30
days thereafter, the Company shall contribute to the Trust such number of shares
of Boeing Common Stock as equals $1 billion divided by the Fair Market Value on
June 28, 1996; provided that the Company may, in lieu thereof, contribute either
(a) cash in an amount sufficient to enable the Trustee to purchase such number
of shares of Boeing Common Stock or (b) a combination of Boeing Common Stock and
cash sufficient for the Trustee to purchase Boeing Common Stock so that the
aggregate number of shares acquired by the Trust through (i) contribution of
shares by the Company and (ii) purchases of shares by the Trustee is equal to
the number of shares that equals $1 billion divided by the Fair Market Value on
June 28, 1996.

 

2.3  

Purchase of Boeing Common Stock. If either (a) or (b) of Section 2.1 applies,
the cash portion of the contribution shall be used by the Trustee to purchase
shares of Boeing Common Stock pursuant to the Trust Agreement and the Stock
Purchase and Restriction Agreement. If the Trustee requires additional cash to
purchase Boeing Common Stock so that the Trust will hold the number of shares of
Boeing Common Stock required under Section 2.1, the Company shall contribute
such cash to the Trustee on a timely basis. If less cash is required to purchase
the number of shares of Boeing Common Stock required under Section 2.1, the
Trustee shall, on a timely basis, refund any excess contributions to the
Company.

 

2.3  

Initial Funds. After any cash portions of the Company’s contributions to the
Trust have been invested by the Trustee in Boeing Common Stock, the Trust Fund
shall be divided into two equal parts, one part of which shall constitute the
Initial Investment for Investment Period 1 and the other part of which shall
constitute the Initial Investment for Investment Period 2. The Initial
Investments for each of Investment Period 1 and Investment Period 2, together
with all proceeds of any investments and reinvestments thereof, the earnings and
income thereon, and proceeds of sales of Boeing Common Stock awaiting
distribution, less disbursements therefrom and expenses charged thereto, shall
be segregated into separate accounts (“Fund 1” and “Fund 2,” respectively)
within the Trust.

 

-7-



--------------------------------------------------------------------------------

2.4  

Subsequent Investment Periods. The Initial Investment for each subsequent
Investment Period shall be equal to the lesser of the Threshold Amount or the
Final Investment Value for the Investment Period that terminates on the June 30
immediately preceding the beginning of such succeeding Investment Period. The
Initial Investment for each subsequent Investment Period shall be segregated
into a separate account, such Fund to be numbered the number following the
number of the most recently initiated Fund within the Trust.

 

2.4  

Additional Contributions. The Trustee shall at any time, or from time to time,
accept from any person or entity, including the Company, additional
contributions of cash or Boeing Common Stock to the Trust to augment the
principal to be held, administered and disposed of by the Trustee as provided in
the Trust Agreement; provided that the Board of Directors, in its sole
discretion, shall have approved such additional contributions to the Trust.
Neither the Trustee nor any Participant or beneficiary shall have the right to
compel such additional contributions. Such additional contributions shall be
divided equally among the Funds then existing in the Trust, unless the Board of
Directors, in its sole discretion, shall have prescribed a different allocation
method with respect to such additional contributions or shall have directed the
Trustee to set aside any or all of such additional contributions in a special
account(s) outside the Funds and to await further directions as to the use of
such contributions and any earnings and income thereon. Any such additional
contributions made in cash shall be invested by the Trustee in Boeing Common
Stock pursuant to the Trust Agreement and the Stock Purchase and Restriction
Agreement.

 

2.6  

Dividends. Except as otherwise provided herein, dividends paid in cash on the
Boeing Common Stock held by the Trust shall be invested by the Trustee in
additional Boeing Common Stock as soon as practicable. Dividends that are not
paid in cash or in Boeing Common Stock shall be reduced to cash by the Trustee
and reinvested in Boeing Common Stock as soon as practicable. Dividends shall be
allocated to the Fund or special account holding the Boeing Common Stock with
respect to which such dividends are payable. Investments in Boeing Common Stock
may be made through open-market purchases, the Company’s Dividend Reinvestment
and Stock Purchase Plan, private transactions or (with the Company’s consent)
purchases from the Company, in the Trustee’s discretion and subject to the Stock
Purchase and Restriction Agreement.

 

3.  

Distributions to Participants

 

3.1  

Information to Be Provided to Trustee. The Committee shall, no less than two
months prior to the end of each Investment Period, inform the Trustee in writing
of the Committee’s estimate of the amount of any required or permitted

 

-8-



--------------------------------------------------------------------------------

 

withholding from the Participant Distributions for all Participants for that
Investment Period.

 

The Committee shall, within 90 days following the end of each Investment Period,
inform the Trustee in writing of (a) the name and last known mailing address of
each Participant for the Investment Period, (b) the name and last known mailing
address of the Designated Beneficiary of each Participant who has died during
the Investment Period or, in the absence of a Designated Beneficiary, the name
and last known mailing address of the person to whom such Participant’s
Participant Distribution should be paid, and, if more than one person is so
designated to receive such Participant’s Participant Distribution, the share
thereof to be paid to each, (c) with respect to each Participant for the
Investment Period, the number of months during such Investment Period in which
such individual was a Participant, and (d) the total number of months of
participation in the Plan by all Participants during the Investment Period.

 

3.2  

Trustee’s Determination of Distributions. The Trustee shall be responsible for
determining the amount of any ShareValue Distribution for each Investment Period
and any Participant Distribution for each Participant. Such determination shall
be made as follows:

 

  3.2.1  

The Threshold Amount for an Investment Period shall be equal to the Initial
Investment for that Investment Period increased and compounded by 3% per annum
for each Year of the Investment Period. If for any reason an Investment Period
does not terminate at the end of a Year, the Threshold Amount for such
Investment Period shall be prorated.

 

  3.2.2  

During the last two months of an Investment Period, the Trustee shall sell, in
accordance with the Trust Agreement and the Stock Purchase and Restriction
Agreement, such number of shares of Boeing Common Stock held in the Fund for
that Investment Period as the Trustee estimates will be sufficient (in
combination with any cash on hand in the appropriate Fund) to pay the
appropriate withholding and cash payments on the estimated Participant
Distributions for that Investment Period. (Notwithstanding the foregoing, if the
Trustee is unable for any reason to sell sufficient shares of Boeing Common
Stock to pay the appropriate withholding and cash payments on the Participant
Distributions before the end of the Investment Period, the Trustee shall sell
such shares as soon as practicable after the end of such Investment Period.) The
fair market value of all cash and Boeing Common Stock held in the Fund on the
last day of the Investment Period (with the Boeing Common Stock valued at the
Fair Market Value for the last day of the Investment Period or, if that day is
not a trading day, for the

 

-9-



--------------------------------------------------------------------------------

 

next preceding trading day) shall constitute the Final Investment Value for such
Investment Period.

 

  3.2.3  

The Final Investment Value for that Investment Period shall then be reduced (but
not below zero) by the Threshold Amount for that Investment Period. The result
shall be the ShareValue Distribution for that Investment Period.

 

  3.2.4  

The ShareValue Distribution for an Investment Period shall be proportionately
distributed among the Participants for that Investment Period as Participant
Distributions, in the ratio that the number of months in that Investment Period
in which the individual was a Participant bears to the total number of months of
Plan participation by all Participants in that Investment Period.

 

  3.2.5  

A Participant Distribution shall be payable only in shares of Boeing Common
Stock after appropriate withholding calculated in accordance with Section 3.3 of
the Plan and Section 4.3 of the Trust Agreement; provided that a Participant
Distribution of less than one full share of Boeing Common Stock after
appropriate withholding calculated in accordance with Section 3.3 of the Plan
and Section 4.3 of the Trust Agreement may be paid in cash and that a
Participant Distribution may be paid in cash when so approved by the Committee
as they deem appropriate in order to address administrative concerns.

 

3.3  

Payment of Participant Distributions. Following the Trustee’s determination of
the ShareValue Distribution for an Investment Period pursuant to Section 3.2 of
the Plan, the Trustee shall report to the Committee in writing the amount of any
ShareValue Distribution as so determined. Within 90 days following the report
from the Trustee, the Committee shall instruct the Trustee in writing of the
amount of any required or permitted withholding from the Participant
Distribution of each Participant. As soon as practicable following receipt of
such information from the Committee, the Trustee shall remit to the Company the
amount of the withholding as instructed and distribute the Participant
Distributions to Participants (or their beneficiaries) for such Investment
Period. The number of shares of Boeing Common Stock payable to a Participant (or
beneficiary) shall equal the amount of the Participant Distribution (as
determined by the Trustee pursuant to Section 3.2 of the Plan) reduced by any
withholding as provided herein (and further reduced by any withholding
determined by the Trustee pursuant to Section 4.3 of the Trust Agreement)
divided by the Fair Market Value for the last day of the Investment Period or,
if that day is not a trading day, for the next preceding trading day. No payment
of a Participant Distribution may be deferred or paid in installments.

 

-10-



--------------------------------------------------------------------------------

 

The Trustee may, by contract with the Company, on such terms as they may
mutually agree, delegate to the Committee such of its functions under the Plan
as it may determine. The Trustee may, with the consent of the Committee,
delegate to agents such functions under the Plan as the Trustee and the
Committee determine.

 

4.  

Administration of the Plan

 

4.1  

The Board of Directors shall have full power and authority to administer the
Plan. The Board of Directors, in its sole discretion, may delegate some or all
of its authority and duties under the Plan to the Committee. (Where such
delegation does not exist, the term “Committee” as used in the Program shall
also refer to the Board of Directors.) Decisions of the Committee shall be
final, conclusive and binding on the Participants and their Designated
Beneficiaries and all other persons. Any action taken by the Committee in
respect of any election or request made by a Participant or Designated
Beneficiary pursuant to the Plan shall be taken at the sole discretion of the
Committee.

 

4.2  

The Committee shall have the exclusive right to interpret the terms and
provisions of the Plan; to take all steps deemed necessary or advisable by the
Committee to correct mistakes in administering the Plan; to determine any and
all questions arising under the Plan or in connection with the administration
thereof or the applicability thereof to any and all individuals; and to remedy
possible ambiguities, inconsistencies or omissions. All interpretations,
corrections and decisions of the Committee in respect of any matter or question
relating to the Plan or the administration thereof shall be final, conclusive
and binding on all persons affected thereby.

 

4.3  

The Committee may delegate all or part of its functions hereunder to a committee
appointed by the Board of Directors for such purpose.

 

4.4  

Each member of the Committee or its delegate, if any, shall use ordinary care
and diligence in the performance of such person’s duties, but no such person
shall be personally liable by reason of any contract, agreement or other
instrument made or executed by such person, or on behalf of such person, or for
any loss, unless resulting from the willful misconduct of such person or failure
to exercise good faith in performing such functions. No such person shall be
liable for the neglect, omission or wrongdoing of any other such person, or of
the agents of or counsel to the Company or such persons. The Company shall
indemnify each member of the Committee and of its delegate, if any, against, and
save him or her harmless from and against, any and all expenses and liabilities
arising out of any act or omission to act hereunder, except such expenses and
liabilities as are due to such person’s willful misconduct or failure to
exercise good faith in performing such functions.

 

-11-



--------------------------------------------------------------------------------

5.  

Amendment and Termination

 

5.1  

Except as provided in Section 5.3 of the Plan, Article I and this Article II of
the Program may be amended only by the Committee and only to the extent such
amendment is required by law or is necessary or desirable to (a) prevent adverse
tax consequences to Participants or the Company, (b) provide for financial
reporting treatment deemed appropriate and desirable by the Committee, or (c)
cure administrative deficiencies.

 

5.2  

No modification, amendment or termination of the Plan shall (a) retroactively
deprive a Participant of rights theretofore accrued to the Participant under the
Plan or (b) result in a change in the duties of the Trustee under the Trust
Agreement without the Trustee’s consent (to the extent and in the form required
by the Trust Agreement), except in either case to the extent that any change is
made necessary by law or governmental regulation.

 

5.3  

The Plan shall terminate on June 30, 2010, unless the Board of Directors, in its
sole discretion, amends the Plan prior to that date to extend its term.

 

5.4  

Upon termination of the Plan, the interests of the Participants under the Plan
shall be fully vested and nonforfeitable. Upon such termination, the Trustee
shall make the calculations required pursuant to the Plan and shall pay
Participant Distributions to Participants based on such calculations, as
provided in Section 3.3 of the Plan. All assets remaining in the Trust after
completion of all Participant Distributions for all Investment Periods and after
payment of all amounts required to be paid from the Trust pursuant to Section 4
of the Trust Agreement shall be transferred to the Company.

 

5.5  

In the event of any merger, consolidation or reorganization of the Company in
which the Company is not the surviving corporation, the successor corporation
shall continue the Plan and shall be substituted for the Company under the Plan.

 

6.  

Miscellaneous

 

6.1  

Notices. Each Participant eligible to receive a Participant Distribution under
the Plan shall file with the Company or the appropriate Participating
Subsidiary, in writing, his or her post office address and each change of post
office address until receipt of the benefit payment. Any communication,
statement or notice addressed to such Participant at his or her last post office
address filed with the Company or the Participating Subsidiary (or if no post
office address was filed with the Company or the Participating Subsidiary, then
the Participant’s last post office address shown by the Company’s or the
Participating Subsidiary’s payroll records) shall be binding on such Participant
for all purposes of the Plan, and the Company

 

-12-



--------------------------------------------------------------------------------

 

or the Participating Subsidiary shall not be obligated to search for or
ascertain the whereabouts of any such Participant. Participant Distributions and
any dividends or earnings attached thereon that are undeliverable to a
Participant or Beneficiary shall be remitted to the Company.

 

6.2  

No Employment Contract. Nothing contained in the Plan shall confer upon any
person the right to be retained in the employ of the Company or any
Participating Subsidiary or shall interfere with the right of the Company or a
Participating Subsidiary to discharge or otherwise deal with such person without
regard to the existence of the Plan.

 

6.3  

Designation of Beneficiary. A Participant may designate a beneficiary to receive
benefits under the Plan upon the Participant’s death. The Participant may revoke
or change such designation at any time. A designation by a married Participant
of a beneficiary other than the Participant’s spouse shall not be valid without
the written consent of the Participant’s spouse. Benefits payable under the Plan
after the death of a Participant shall be paid to the Designated Beneficiary. If
there is no valid designation of a beneficiary or no living Designated
Beneficiary at the Participant’s death, the benefits shall be paid to the
Participant’s surviving spouse or, if none, to the Participant’s children in
equal shares or, if none, to the Participant’s estate. Beneficiary designations,
revocations or changes of a beneficiary hereunder must be on forms provided by
the Company or the Participating Subsidiary and filed with the Company or the
Participating Subsidiary during the Participant’s lifetime. Any beneficiary
designation filed by a Participant under the Company’s Voluntary Investment Plan
or any similar plans of Participating Subsidiaries, shall constitute a
designation under the Plan until revoked or changed by the Participant.

 

6.4  

No Rights to Assign or Alienate. No right or interest of a Participant to
receive distributions under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, execution, attachment, garnishment or any other legal process, and any
attempt to make any such benefit so subject shall be void.

 

6.5  

No Rights as Shareholder. No right or interest of a Participant to receive
distributions under the Plan shall entitle a Participant to any dividend, voting
or other right of a shareholder of the Company unless and until shares of Boeing
Common Stock are issued under the Plan in payment of a Participant Distribution.

 

6.6  

No Rights Under Other Plans. Participant Distributions under the Plan shall not
be considered as compensation or wages, or otherwise included in the
determination of contributions or benefits, under any other plan or benefit
program maintained by the Company, including, without limitation, the Employee

 

-13-



--------------------------------------------------------------------------------

 

Retirement Plan and the Voluntary Investment Plan or any similar plans of
Participating Subsidiaries.

 

6.7  

Plan Not Subject to ERISA. The Plan is not subject to the provisions of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), because
it is neither an employee pension benefit plan nor an employee welfare benefit
plan under the terms of ERISA.

 

6.8  

Program. The Plan is included in the Program, and the definitions of terms in
Section 2 of the Program apply to the Plan.

 

6.9  

Governing Law. The Plan shall be construed according to the laws of the State of
Washington, without regard to conflict of law rules.

 

6.10  

Headings. Headings and subheadings in the Plan are inserted for reference only
and are not to be considered in construction of the provisions of the Plan.

 

-14-



--------------------------------------------------------------------------------

ARTICLE III. THE BOEING COMPANY SHAREVALUE TRUST AGREEMENT

 

THIS TRUST AGREEMENT (the “Trust Agreement”) is made effective as of July 1,
1996, between The Boeing Company, a Delaware corporation, and Wachovia Bank of
North Carolina, N.A., a national banking association with trust powers, as
trustee.

 

RECITALS

 

A. The Company desires to establish the Trust in accordance with the laws of the
State of Washington and for the purposes stated in the Trust Agreement.

 

B. The Trustee desires to act as trustee of the Trust, and to hold legal title
to the assets of the Trust, in trust, for the purposes hereinafter stated and in
accordance with the terms hereof.

 

C. The Company desires that the assets to be held in the Trust Fund should be
principally or exclusively securities of the Company and, therefore, it
expressly waives any diversification of investments that might otherwise be
necessary, appropriate or required pursuant to applicable provisions of law.

 

D. The Trustee has been appointed as trustee and has accepted such appointment
as of the date first set forth above.

 

Accordingly, the parties hereto hereby establish the Trust and agree that the
Trust will be comprised, held and disposed of as follows:

 

AGREEMENTS

 

1.  

Trust, Trustee and Trust Assets

 

  1.1  

Trust

 

The Trust Agreement and the Trust shall be known as The Boeing Company
ShareValue Trust. The parties intend that the Trust will be an independent legal
entity with title to and power to convey all of its assets. The assets of the
Trust will be held, invested and disposed of by the Trustee, in accordance with
the terms of the Trust.

 

  1.2  

Trustee

 

The trustee named above, and its successor or successors, is hereby designated
as the Trustee hereunder, to receive, hold, invest, administer and distribute
the Trust Fund in

 

-15-



--------------------------------------------------------------------------------

accordance with the Trust Agreement, the provisions of which shall govern the
powers, duties and responsibilities of the Trustee.

 

  1.3  

Trust Assets

 

The assets held at any time and from time to time under the Trust collectively
shall consist of contributions received by the Trustee, proceeds of any
investments and reinvestments thereof, the earnings and income thereon, and
proceeds of sales of Boeing Common Stock awaiting distribution to meet cash
requirements as described in Section 3.3 of the Plan and Section 4.3 of the
Trust Agreement, less disbursements therefrom and expenses charged thereto.
Except as herein otherwise provided, title to the assets of the Trust shall at
all times be vested in the Trustee, and securities that are part of the Trust
shall be held in such manner that the Trustee’s name and the fiduciary capacity
in which the securities are held are fully disclosed, subject to the right of
the Trustee to hold title in bearer form or in the name of a nominee.

 

  1.4  

Trust Assets Subject to Creditor Claims

 

Notwithstanding any provision of the Trust Agreement to the contrary, the assets
of the Trust shall at all times remain subject to the claims of the general
creditors of the Company and of any Participating Subsidiary, under federal and
state law.

 

  1.4.1  

Information to Trustee

 

The Committee shall inform the Trustee in writing of the Insolvency of the
Company or of any Participating Subsidiary. If a person claiming to be a
creditor of the Company or of any Participating Subsidiary alleges in writing to
the Trustee that the Company or such Participating Subsidiary has become
Insolvent, the Trustee shall determine whether the Company or such Participating
Subsidiary is Insolvent and, pending such determination, the Trustee shall
discontinue distributions pursuant to Section 3 of the Trust Agreement to
Participants employed by the Company or the Participating Subsidiary, as the
case may be.

 

  1.4.2  

Duty of Trustee

 

Unless the Trustee has actual knowledge of the Insolvency of the Company or a
Participating Subsidiary, or has received notice from the Company or a
Participating Subsidiary, or from a person claiming to be a creditor alleging
that the Company or a Participating Subsidiary is Insolvent, the Trustee shall
have no duty to inquire whether the Company or any Participating Subsidiary is
Insolvent. The Trustee may in all events rely on such evidence concerning the
solvency of the Company or any Participating Subsidiary as may be furnished to
the Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning Insolvency.

 

-16-



--------------------------------------------------------------------------------

  1.4.3  

Separate Account

 

If the Committee advises the Trustee that a Participating Subsidiary is
Insolvent, the committee may at any time thereafter direct the Trustee to
establish an account (the “Separate Account”) as part of the Trust Fund. The
Separate Account shall be allocated a portion of the Trust Fund equal to (i) the
ratio of the number of Eligible Employees of such Insolvent Participating
Subsidiary to the number of all Eligible Employees for each Investment Period
then existing and for which distributions to Participants have not yet been
made, as reported by the committee to the Trustee, (ii) multiplied by, for each
Investment Period then existing and for which distributions to Participants have
not yet been made, the sum of (A) the Fair Market Value of all shares of Boeing
Common Stock in the Trust Fund and (B) any cash held in the Trust Fund. Fair
Market Value shall be determined for these purposes as of the date such
Participating Subsidiary became Insolvent. The Separate Account shall also be
allocated a portion of the Trust Fund, calculated in the manner just described,
for any Investment Period that commences after the date on which such
Participating Subsidiary becomes Insolvent if such Participating Subsidiary
remains Insolvent at the time such Investment Period commences. The calculation
shall be made as of he last work day of the month in which the Investment period
commences. In such event, the Committee shall advise the Trustee of the ratio to
be used in determining the amount to be allocated to the Separate Account.

 

Once a Separate Account is established, the assets thereof (but no other assets
of the Trust) shall at all times remain subject to the claims of the general
creditors of such Insolvent Participating Subsidiary, under federal and state
law, for as long as such Participating Subsidiary remains Insolvent. The
Committee may from time to time direct the Trustee to allocate such additional
funds from the Trust Fund to such Separate Account as it may direct. The
Separate Account shall be terminated as soon as the period of Insolvency ends.

 

  1.4.4  

Payments to Participants

 

If at any time the Trustee has determined that the Company or a Participating
Subsidiary is Insolvent, the Trustee shall discontinue payments pursuant to
Section 3 of the Trust Agreement to Participants who are Employees of the
Company or the Participating Subsidiary, as the case may be, and shall hold the
assets of the Trust for the benefit of the general creditors of the Company or
of such Participating Subsidiary.

 

The Trustee shall resume payments pursuant to Section 3 of the Trust Agreement
only after the Trustee has determined that the Company or such Participating
Subsidiary, as the case may be, is not Insolvent.

 

-17-



--------------------------------------------------------------------------------

  1.5  

Program

 

The definitions of terms in Section 2 of the Program apply to the Trust
Agreement.

 

2.  

Contributions and Dividends

 

  2.1  

Contributions and Accounts

 

The Company shall make contributions and the Trustee shall establish accounts
and invest contributions as set forth in Sections 2.1 and 2.2 of the Plan, which
are incorporated herein by reference.

 

All contributions made to the Trust shall be delivered to the Trustee. The
Trustee shall be accountable for all contributions received by it, but shall
have no duty to require any contributions to be made to it.

 

  2.2  

Additional Contributions

 

Additional contributions to the Trust may be made as set forth in Section 2.5 of
the Plan, which is incorporated herein by reference.

 

  2.3  

Dividends

 

Dividends paid other than in Boeing Common Stock shall be reinvested as set
forth in Section 2.6 of the Plan, which is incorporated herein by reference.

 

3.  

Distributions Under the Plan

 

Distributions shall be determined and paid as set forth in Section 3 of the
Plan, which is incorporated herein by reference.

 

4.  

Compensation, Expenses and Tax Withholding

 

  4.1  

Compensation and Expenses

 

The Trustee shall be entitled to such reasonable compensation for its services
as may be agreed upon from time to time by the Committee and the Trustee, and to
be reimbursed for its reasonable legal, accounting and appraisal fees, expenses
and other charges reasonably incurred in connection with the administration,
management, investment and distribution of the Trust. Such compensation shall be
paid, and such reimbursement shall be made out of the Trust, and shall be
allocated among the Funds within the Trust as the Trustee in its sole discretion
shall determine. The Trustee is authorized to sell Boeing Common Stock in an
amount equal to its compensation and other amounts required to be paid from the
Trust pursuant to Section 4.2 of the Trust Agreement and to hold cash dividends
for the payment of such compensation and

 

-18-



--------------------------------------------------------------------------------

amounts required to be paid from the Trust. To the extent the assets in the
Trust are insufficient to pay the compensation and expenses of the Trustee, the
Trustee shall be entitled to seek payment thereof directly from the Company, and
the Company agrees to pay the same directly to the Trustee.

 

  4.2  

Expenses of the Trust or the Company

 

Any amounts required to be paid by the Trustee or by the Company or any
Participating Subsidiary, as a result of the Trust Agreement or the
establishment and operation of the Trust, whether by reason of any distributions
and payments provided for herein or otherwise, including, without limitation,
any amounts payable as taxes, interest, penalties or damages, any amounts
payable in settlement of any claims against the Trust, the Trustee, the Company
or any Participating Subsidiary, any additional amounts due to Employees of the
Company or any Participating Subsidiary as a direct or indirect result of the
payments and distributions provided for herein, all expenses (including
reasonable attorneys’ fees) incurred by the Trustee or by the Company or any
Participating Subsidiary as a result of the investigation and defense of any
claims hereunder, and any amounts due from the Company to the Trustee pursuant
to the indemnification provisions of Section 5.7 of the Trust Agreement, shall
be paid from the Trust; provided that, in the case of the Company and any
Participating Subsidiary, the Company or such Participating Subsidiary, in its
sole discretion, shall have submitted a claim for reimbursement for such amounts
in accordance with this Section 4.2. The Trustee, in its sole discretion, shall
allocate such payments to the appropriate Fund or Funds or Separate or special
account(s). Company claims for reimbursement shall be submitted to the Trustee
either prior to the date on which the Company pays the reimbursable expense or
within one year following the date of such payment. The Trustee shall pay the
Company’s claim for reimbursement within 60 days following the date on which it
is submitted. The Trustee shall have no duty to inquire into the basis for any
Company claim for reimbursement hereunder, or to challenge or refuse to honor
the same.

 

  4.3  

Withholding of Taxes

 

While it is anticipated that the Company will make provisions for complying with
all applicable withholding requirements, the Trustee may, on any distribution
that it makes pursuant hereto, withhold, require withholding of, or otherwise
satisfy its withholding obligation for such amount as it may deem reasonably
necessary to comply with applicable federal, state and local withholding
requirements. Upon settlement of such tax liability, the Trustee shall
distribute the balance of such amount, if any, in shares of Boeing Common Stock
or, for Participant Distributions of less than one full share of Boeing Common
Stock, in cash to the Participants entitled thereto. Prior to making any
distribution hereunder, the Trustee may require such release or documents from
any taxing authority, or may require such indemnity, as the Trustee shall
reasonably deem necessary for its protection.

 

-19-



--------------------------------------------------------------------------------

5.  

Administration of Trust Assets

 

  5.1  

Management and Control of Trust Assets

 

Subject to the terms of the Trust Agreement, the Trustee shall have exclusive
authority, discretion and responsibility to manage and control the assets of the
Trust Fund.

 

  5.2  

Investment of Funds

 

Except as otherwise provided in Section 2.2 of the Trust Agreement and in this
Section 5.2, the Trustee shall invest and reinvest the assets of the Trust
exclusively in Boeing Common Stock. The Trustee shall invest any portion of the
Trust temporarily pending investment in Boeing Common Stock, distribution or
payment of expenses in (a) investments in U.S. Government obligations with
maturities of less than one year, (b) interest-bearing accounts, including, but
not limited to, certificates of deposit, time deposits, saving accounts and
money market accounts with maturities of less than one year in any bank,
including the Trustee’s, with aggregate capital in excess of $1 billion and a
Moody’s Investor Services rating of at least P1, or an equivalent rating from a
nationally recognized ratings agency, which accounts are insured by the Federal
Deposit Insurance Corporation or other similar federal agency, (c) obligations
issued or guaranteed by any agency or instrumentality of the United States of
America with maturities of less than one year, (d) short-term discount
obligations of the Federal National Mortgage Association, or (e) mutual funds,
including the Trustee’s proprietary mutual funds, which are composed of the
assets described in (a), (b), (c) and (d) of this Section 5.2.

 

  5.3  

Trustee’s Administrative Powers

 

Except as otherwise provided herein, and subject to the Trustee’s duties
hereunder, the Trustee shall have the following powers and rights, in addition
to those provided elsewhere in the Trust Agreement or by law:

 

(a) to retain any asset of the Trust for the purposes set forth herein;

 

(b) subject to Sections 2.3, 3, 5.2 and 5.4 of the Trust Agreement, to sell,
transfer or otherwise dispose of any Trust assets at public or private sale;

 

(c) upon direction from the Committee or as provided herein, to acquire Boeing
Common Stock as authorized by the Stock Purchase and Restriction Agreement and
by the Trust Agreement;

 

(d) with the consent of the Committee, to settle, submit to arbitration,
compromise, contest, prosecute or abandon claims and demands in favor of or
against the Trust;

 

-20-



--------------------------------------------------------------------------------

(e) to vote or to give any consent with respect to any securities, including any
Boeing Common Stock, held by the Trust either in person or by proxy for any
purpose; provided that the Trustee shall vote, tender or exchange all shares of
Boeing Common Stock as provided in Section 5.4 of the Trust Agreement;

 

(f) to exercise any of the powers and rights of an individual owner with respect
to any assets of the Trust and to perform any and all other acts that in its
judgment are necessary or appropriate for the proper administration of the
Trust, even though such powers, rights and acts are not specifically enumerated
in the Trust Agreement;

 

(g) to employ such accountants, actuaries, investment bankers, appraisers, other
advisors and agents as may be advisable in collecting, managing, administering,
investing, valuing, distributing and protecting the Trust or the assets thereof;
and to pay their reasonable fees and expenses, which shall be reimbursed in
accordance with Section 4.1 of the Trust Agreement;

 

(h) to cause any asset of the Trust to be issued, held or registered in the
Trustee’s name or in the name of the nominee, or in such form that title will
pass by delivery; provided that the records of the Trustee shall indicate the
true ownership of such asset;

 

(i) to utilize another entity as custodian to hold, but not invest or otherwise
manage or control, some or all of the assets of the Trust;

 

(j) to consult with legal counsel (who may also be counsel for the Trustee or
the Company generally) with respect to any of its duties or obligations
hereunder; and to pay reasonable fees and expenses of such counsel, which shall
be deemed to be expenses of the Trust and for which the Trustee shall be
reimbursed in accordance with Section 4.1 of the Trust Agreement; and

 

(k) to enter agreements from time to time with the Company pursuant to which the
Company contracts to provide services to the Trustee in connection with the
Trust.

 

Notwithstanding the foregoing, neither the Trust nor the Trustee shall have any
power to, and shall not, engage in any trade or business.

 

  5.4  

Rights Regarding Boeing Common Stock

 

  5.4.1  

Voting Rights

 

To the extent permitted by the Delaware General Corporation Law, the Trustee
shall give its proxy, with respect to the shares of Boeing Common Stock held in
the Trust, to the Secretary of the Company (or to such other person as the
Committee may from time

 

-21-



--------------------------------------------------------------------------------

to time designate in writing) with respect to any matter pending before an
annual or special meeting of stockholders of the Company and with respect to any
action proposed to be taken by written consent of the stockholders in lieu of a
meeting, with instructions to vote all of such shares in accordance with the
recommendation of the Board of Directors as set forth in the related proxy
statement.

 

  5.4.2  

Tender or Exchange Offer

 

If a tender or exchange offer is commenced for Boeing Common Stock, the Trustee
shall, with respect to the shares of Boeing Common Stock held in the Trust,
tender or exchange, or not tender or exchange, such shares as directed in
writing by the Board of Directors. In the absence of such written instructions,
the Trustee shall not tender or exchange such shares.

 

  5.4.3  

Trustee Action

 

The Trustee shall not make any recommendations regarding the manner of
exercising any rights under this Section 5.4, including whether or not any
rights should be exercised.

 

  5.5  

Purchase of Boeing Common Stock by Trustee

 

All purchases of Boeing Common Stock by the Trustee pursuant to the Trust
Agreement shall be made in accordance with the Stock Purchase and Restriction
Agreement and shall be made by the Trustee in a manner and with the timing of
purchases to not cause or contribute to significant movements in the price of
the Boeing Common Stock. Subject to Section 2.1 of the Plan, the Trustee is
empowered to make purchases over such period of time as is reasonable to
accomplish the purpose of the Trust and not cause or contribute to significant
movements in the price of the Boeing Common Stock. The Trustee may make block
purchases of Boeing Common Stock at appropriate discounts.

 

  5.6  

Sale of Boeing Common Stock by Trustee

 

All sales of Boeing Common Stock by the Trustee pursuant to the Trust Agreement
shall be made in accordance with the Stock Purchase and Restriction Agreement
and shall be made by the Trustee in a manner and with the timing of sales to not
cause or contribute to significant movements in the price of Boeing Common
Stock. Subject to Section 3.2.1 of the Plan, the Trustee is empowered to make
sales over such period of time as is reasonable to accomplish the purpose of the
Trust and not cause or contribute to significant movements in the price of the
Boeing Common Stock. The Trustee may make blocks of Boeing Common Stock
available at appropriate discounts. The Trustee shall refrain from sales of
Boeing Common Stock on any trading day in which the most recent sales price is
5% less than the opening price of the Boeing

 

-22-



--------------------------------------------------------------------------------

Common Stock. To facilitate any such sales, the Company shall register sales of
Boeing Common Stock by the Trust under the Securities Act of 1933, as amended,
pursuant to the terms and conditions of the Stock Purchase and Restriction
Agreement.

 

  5.7  

Indemnification

 

(a) To the extent lawfully allowable, the Company shall and hereby does
indemnify and hold harmless the Trustee from and against any claims, demands,
actions, administrative or other proceedings, causes of action, liability, loss,
costs, damage or expense (including reasonable attorneys’ fees), which may be
asserted against it, in any way arising out of or incurred as a result of its
action or failure to act in connection with the operation and administration of
the Trust; provided that such indemnification shall not apply to the extent that
the Trustee has acted in willful or negligent violation of applicable law or its
duties under the Trust Agreement or in bad faith. The Trustee shall be under no
liability to any person for any loss of any kind that may result by reason of
(i) any action taken by it in accordance with any direction of the Committee
pursuant to Section 3 or 5.4 of the Trust Agreement, (ii) its failure to
exercise any power or authority or to take any action hereunder because of the
failure of the Committee to provide information to the Trustee, as provided for
in the Trust Agreement, or (iii) any act or omission of the Committee with
respect to its duties under the Trust Agreement. The Trustee shall be fully
protected in acting upon any instrument, certificate or paper delivered by the
Committee, the administrator of the Plan or any Participant or beneficiary and
believed in good faith by the Trustee to be genuine and to be signed or
presented by the proper person or persons, and the Trustee shall be under no
duty to make any investigation or inquiry as to any statement contained in any
such writing, but may accept the same as conclusive evidence of the truth and
accuracy of the statements therein contained. The indemnity provided by this
Section 5.7 shall survive the termination of the Trust Agreement.

 

(b) The Company may, but shall not be required to, maintain liability insurance
to insure its obligations hereunder. If any payments made by the Company or the
Trust pursuant to this indemnity are covered by insurance, the Company or the
Trust (as applicable) shall be subrogated to the rights of the indemnified party
against the insurance company.

 

(c) Without limiting the generality of the foregoing, the Company may, at the
request of the Trustee, advance to the Trustee reasonable amounts of expenses,
including reasonable attorneys’ fees and expenses, that the Trustee advises have
been incurred in connection with its investigation or defense of any claim,
demand, action, cause of action, administrative or other proceeding arising out
of or in connection with the Trustee’s performance of its duties under the Trust
Agreement.

 

(d) Any amounts due the Trustee pursuant to the indemnification provisions of
clause (a) of this Section 5.7, and any advances made by the Company to

 

-23-



--------------------------------------------------------------------------------

the Trustee pursuant to clause (c) of this Section 5.7, shall at the request of
the Committee be reimbursed to the Company from the assets of the Trust,
pursuant to Section 4.2 of the Trust Agreement.

 

  5.8  

General Duty to Communicate to Committee

 

The Trustee shall promptly notify the Committee of all communications with or
from any government agency or with respect to any legal proceeding with regard
to the Trust and with or from any Participants concerning their entitlements
under the Plan or the Trust Agreement.

 

6.  

Accounts and Reports of Trustee

 

  6.1  

Records and Accounts of Trustee

 

The Trustee shall maintain accurate and detailed records and accounts of all
transactions of the Trust, which shall be available at all reasonable times for
inspection or audit by any person designated by the Company and which shall be
retained as required by applicable law.

 

  6.2  

Reports of Trustee

 

The Trustee shall prepare and present to the Committee a report for the period
ending on the last day of each calendar month, and for such shorter periods as
the Committee may reasonably request, listing all securities and other property
acquired or disposed of and all receipts, disbursements and other transactions
effected by the Trust after the date of the Trustee’s last account, and further
listing all cash, securities and other property held by the Trust, together with
the value thereof, as determined by the Trustee as of the end of such period.
Boeing Common Stock held as part of the Trust shall be valued at its Fair Market
Value for the last day of the Year or the period covered by the report, except
that if such day is not a trading day, for the next preceding trading day. In
addition to the foregoing, the report shall contain such information regarding
Trust assets and transactions as the Committee in its discretion may reasonably
request.

 

  6.3  

Final Report

 

In the event of the resignation or removal of a Trustee hereunder, the Committee
may request, and the Trustee shall with reasonable promptness submit, for the
period ending on the effective date of such resignation or removal, a report
similar in form and purpose to that described in Section 6.2 of the Trust
Agreement.

 

-24-



--------------------------------------------------------------------------------

7.  

Succession of Trustee

 

  7.1  

Resignation of Trustee

 

The Trustee or any successor thereto may resign as Trustee hereunder at any time
upon delivering a written notice of such resignation, to take effect 60 days
after the delivery thereof to the Committee, unless the Committee accepts
shorter notice; provided that no such resignation shall be effective until a
successor Trustee has assumed the office of Trustee hereunder.

 

  7.2  

Removal of Trustee

 

The Trustee or any successor thereto may be removed by the Committee by
delivering to the Trustee so removed an instrument executed by the Committee.
Such removal shall take effect at the date specified in such instrument, which
shall not be less than 60 days after delivery of the instrument, unless the
Trustee accepts shorter notice; provided that no such removal shall be effective
until a successor Trustee has assumed the office of Trustee hereunder.

 

  7.3  

Appointment of Successor Trustee

 

Whenever the Trustee or any successor thereto shall resign or be removed or a
vacancy in the position shall otherwise occur, the Committee shall use its best
efforts to appoint a successor Trustee as soon as practicable after receipt by
the Committee of a notice described in Section 7.1 of the Trust Agreement, or
the delivery to the Trustee of an instrument described in Section 7.2 of the
Trust Agreement, as the case may be, but in no event more than 75 days after
receipt or delivery, as the case may be, of such notice. A successor Trustee’s
appointment shall not become effective until such successor shall accept such
appointment by delivering its acceptance in writing to the Committee. If a
successor is not appointed within such 75-day period, the Trustee, at the
Committee’s expense, may petition a court of competent jurisdiction for
appointment of a successor. In any event, only a corporation with trust powers
under applicable law, which is not an affiliate of the Company, may be a
successor trustee hereunder.

 

  7.4  

Succession to Trust Assets

 

The title to all property held hereunder shall vest in any successor Trustee
acting pursuant to the provisions hereof without the execution or filing of any
further instrument, but a resigning or removed Trustee shall execute all
instruments and do all acts necessary to vest title in the successor Trustee.
Each successor Trustee shall have, exercise and enjoy all of the powers, both
discretionary and ministerial, herein conferred upon its predecessor. A
successor Trustee shall not be obliged to examine or review the accounts,
records or acts of, or property delivered by, any previous Trustee and shall not
be responsible for any action or any failure to act on the part of any previous
Trustee.

 

-25-



--------------------------------------------------------------------------------

  7.5  

Continuation of Trust

 

In no event shall the legal disability, resignation or removal of a Trustee
terminate the Trust, but the Committee shall forthwith appoint a successor
Trustee in accordance with Section 7.3 of the Trust Agreement to carry out the
terms of the Trust.

 

  7.6  

Changes to Organization of Trustee

 

In the event that any corporate Trustee hereunder shall be converted into, shall
merge or consolidate with, or shall sell or transfer substantially all of its
assets and business to, another corporation, state or federal, the corporation
resulting from such conversion, merger or consolidation, or the corporation to
which such sale or transfer shall be made, shall thereafter become and be the
Trustee under the Trust with the same effect as though originally so named but
only if such corporation is qualified to be a successor trustee hereunder.

 

8.  

Amendment, Revocation or Termination

 

  8.1  

Amendments

 

The Committee may amend the Trust Agreement at any time and from time to time
with the written consent of the Trustee, but only (a) to extend the term of the
Trust Agreement or (b) to the extent such amendment is required by law or is
necessary or desirable to (i) prevent adverse tax consequences to Participants
or the Company, (ii) provide for financial reporting treatment deemed
appropriate and desirable by the Committee, or (iii) cure administrative
deficiencies; provided that no amendment may change the duties of the Trustee
without the Trustee’s consent, which consent shall not be unreasonably withheld.

 

  8.2  

Revocability

 

The Trust shall be irrevocable, and the Trust Fund shall be held for the
exclusive purpose of providing distributions to the Participants and their
beneficiaries and defraying expenses of the Trust in accordance with the
provisions of the Trust Agreement, until the date on which all Participant
Distributions for all Investment Periods and all amounts required to be paid
from the Trust pursuant to Section 4 of the Trust Agreement shall have been paid
in full.

 

  8.3  

Termination

 

The Trust Termination Date shall be the earlier of (a) December 31, 2010, unless
the Trust Agreement is amended prior to that date to extend its term, or (b) the
date on which the Trust no longer holds any assets.

 

-26-



--------------------------------------------------------------------------------

Any assets remaining in the Trust after completion of all Participant
Distributions for all Investment Periods, and after payment of all of the
Trustee’s fees and expenses and all other amounts required to be paid from the
Trust pursuant to Section 4 of the Trust Agreement, shall be transferred to the
Company.

 

  8.4  

Merger

 

In the event of any merger, consolidation or reorganization of the Company in
which the Company is not the surviving corporation, (a) the successor
corporation shall become the grantor of the Trust, (b) the assets of the Trust
shall be subject to the claims of the creditors of the successor corporation in
accordance with Section 1.4 of the Trust Agreement, and (c) the provisions of
the Trust that apply to Boeing Common Stock (including, without limitation, the
provisions of Section 3 of the Trust Agreement) shall apply to the stock of the
successor corporation held hereunder.

 

  8.5  

Form of Amendment

 

Any amendment of the Trust Agreement shall be evidenced by an instrument in
writing signed by an authorized officer of the Company, certifying that said
amendment or termination has been authorized and directed by the Committee and,
in the case of any amendment, shall be consented to by signature of an
authorized officer of the Trustee, if required by Section 8.1 of the Trust
Agreement.

 

9.  

Miscellaneous

 

  9.1  

Notices to the Company and Trustee

 

All notices, requests or other communications required or permitted to be
delivered hereunder shall be in writing, delivered by registered or certified
mail, return receipt requested, as follows:

 

To the Company or the Committee:

 

The Boeing Company

7755 East Marginal Way

Seattle, WA 98108

 

Attention: Corporate Secretary

                      MS 10-13

 

-27-



--------------------------------------------------------------------------------

To the Trustee:

 

Wachovia Bank of North Carolina, N.A.

301 N. Main Street

Winston-Salem, NC 27102

 

Any party hereto may from time to time, by written notice given as aforesaid,
designate any other address to which notices, requests or other communications
addressed to it shall be sent.

 

  9.2  

Trust Agreement Not Subject to ERISA

 

The Trust Agreement is not subject to the provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), because it is neither an
employee pension benefit plan nor an employee welfare benefit plan under the
terms of ERISA.

 

  9.3  

No Rights in Trust Fund

 

No Participant in the Plan, or any other person, shall have any right, title or
interest in or to any assets of the Trust or any Fund, except to the extent of
any right to receive Participant Distributions to the extent specifically set
forth in the Plan and in the Trust Agreement. Benefits payable to Plan
participants and their beneficiaries under this Trust Agreement may not be
anticipated, assigned (either at law or in equity), alienated, pledged,
encumbered or subjected to attachment, garnishment, levy, execution or other
legal or equitable process.

 

  9.4  

Protection of Persons Dealing With the Trustee

 

No person dealing with the Trustee shall be required or entitled to monitor the
application of any money paid or property delivered to the Trustee, or determine
whether or not the Trustee is acting pursuant to authorities granted to it
hereunder or to authorizations or directions herein required.

 

  9.5  

Tax Status of Trust

 

The Trust is intended to be a grantor trust of which the Company is the grantor,
within the meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of
the Code, and shall be construed accordingly. For federal income tax purposes,
the Company, as grantor hereunder, shall be treated as the owner of the entire
Trust and the trust assets as provided in Section 671 et seq. of the Code. Until
advised otherwise by the Company, the Trustee may presume that the Trust is so
characterized for federal income tax purposes and shall make all filings of tax
returns, if any, on that presumption. Participants and their

 

-28-



--------------------------------------------------------------------------------

beneficiaries shall have no preferred claim on, or any beneficial ownership
interest in, any assets of the Trust but shall have mere unsecured contractual
rights against the Company and the Participating Subsidiaries. The Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan under the Code. Notwithstanding any other provision hereof,
the Company shall have the right, in a nonfiduciary capacity and without the
approval or consent of any person in a fiduciary capacity, to exercise the power
of administration set forth in Section 675(4)(C) of the Code with respect to all
assets of the Trust.

 

  9.6  

Governing Law

 

The Trust Agreement shall be construed according to the laws of the State of
Washington, without regard to conflict of law rules.

 

  9.7  

Severability

 

If any provision of the Trust Agreement shall be held illegal, invalid or
unenforceable for any reason, such provision shall not affect the remaining
parts hereof, but the Trust Agreement shall be construed and enforced as if said
provision had never been inserted herein.

 

  9.8  

Headings

 

Headings and subheadings in the Trust Agreement are inserted for reference only
and are not to be considered in construction of the provisions of the Trust.

 

IN WITNESS WHEREOF, the Company and the Trustee have caused the Trust Agreement
to be signed, and their seals affixed hereto, by their authorized officers all
as of the day, month and year first above written.

 

THE BOEING COMPANY By        

--------------------------------------------------------------------------------

Its        

--------------------------------------------------------------------------------

WACHOVIA BANK OF NORTH CAROLINA, N.A. By        

--------------------------------------------------------------------------------

Its        

--------------------------------------------------------------------------------

 

-29-